        Case 2:19-cv-03773-JMG Document 30 Filed 12/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

JENNAE HAMID, et. al.                     :
                 Plaintiffs,              :
                                          :
                  v.                      :               Civil No. 2:19-cv-03773-JMG
                                          :
THE CHESTER COUNTY HOSPITAL,              :
d/b/a PENN MEDICINE                       :
       and                                :
UNIVERSITY OF PENNSYLVANIA                :
HEALTH SYSTEM                             :
                  Defendants.             :
__________________________________________:

                                           ORDER

      AND NOW, this 16th day of December, 2020, upon consideration of Plaintiff’s Motion

and Memorandum for Conditional Certification (ECF No. 14), it is hereby ORDERED that the

Motion is GRANTED.

      It is FURTHER ORDERED as follows:

      1. No later than January 14, 2021, Defendants shall supply an updated computer-

          readable file containing the names, last-known mailing addresses, dates of

          employment, job title, pay rate(s), e-mail addresses and telephone numbers for those

          individuals who have worked as Nursing Staff for Defendants at Chester County

          Hospital from August 22, 2016 through present and worked more than 40 hours in

          any week and/or who worked through any lunch breaks during the same time period.

      2. No later than January 21, 2021 Plaintiff shall submit to the Court for approval a

          revised proposed notice form to comport with the following requirements:

             a. There shall be a 60-day opt-in period;
  Case 2:19-cv-03773-JMG Document 30 Filed 12/16/20 Page 2 of 2




       b. Such notice must contain the following language: “You have the right to

           retain your own attorney, but you are not required to do so. If you choose to

           join in this lawsuit and do not retain your own attorney, you will be

           represented by the following attorneys:” followed by Plaintiff’s counsel’s

           name and address;

3. Plaintiffs are authorized to send notice via certified mail and/or e-mail to those

   individuals identified in the file; and

4. The notice and opt-in process shall be concluded within 90 days of the Court’s

   approval of the revised notice.

                                                 BY THE COURT:


                                                 /s/ John M. Gallagher
                                                 JOHN M. GALLAGHER
                                                 United States District Court Judge




                                             2
